--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
FOURTH AMENDMENT AND WAIVER TO REVOLVING
CREDIT, TERM LOAN AND SECURITY AGREEMENT
 
This Fourth Amendment and Waiver to Revolving Credit, Term Loan and Security
Agreement (the “Amendment”) is made as of this 16th day of May, 2011, by and
among CONTINENTAL COMMERCIAL PRODUCTS, LLC, a limited liability company
organized under the laws of the State of Delaware (“Continental”), and GLIT /
GEMTEX, LTD., a corporation organized under the laws of the Province of Ontario
(“Glit/Gemtex”, and together with Continental, collectively the “Borrowers” and
each a “Borrower), KATY INDUSTRIES, INC., a corporation organized under the laws
of the State of Delaware (“Katy” or the “Guarantor”) the financial institutions
which are now or which hereafter become a party to such Agreement (collectively,
the “Lenders”) and PNC Bank, National Association (“PNC”), as agent for the
Lenders (PNC, in such capacity, the “Agent”).
 
 
BACKGROUND
 
A. On May 26, 2010, Borrowers, Guarantor, Lenders and Agent entered into a
certain Revolving Credit, Term Loan and Security Agreement to reflect certain
financing arrangements  among the parties thereto (as the same has been or may
be amended, modified, renewed, extended, replaced or substituted from time to
time, the “Loan Agreement”).
 
B. Borrowers, Guarantor, Lenders and Agent entered into a First Amendment to
Loan Agreement, dated as of January 18, 2011 (the “First Amendment”) and a
Second Amendment to Loan Agreement, dated as of February 4, 2011 (the “Second
Amendment”).
 
C. The Loan Agreement and all other documents executed in connection therewith
are collectively referred to as the “Existing Financing Agreements.”  All
capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.
 
D. Borrowers have requested and the Agent and the Lenders have agreed to amend
certain terms and provisions contained in the Loan Agreement, on the terms and
subject to the satisfaction of the conditions contained in this Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1. Section One.  Amendment to Loan Agreement.  Effective immediately, the Loan
Agreement is amended as follows:
 
(a) Section 6.5 (a).  EBITDA.  The minimum EBITDA requirement of $1,916,000 for
the twelve fiscal months ending on or about May 31, 2011, as set forth in
Section 6.5 (a)(i), is deleted in its entirety, and $1,100,000 is substituted in
lieu thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Section Two.  Waiver to Capital Event Covenant. Borrowers and Katy have
failed to comply with the requirements contained in (i) Section Two (b) of the
First Amendment (as modified by the Second Amendment), pursuant to which
Borrowers and Katy were required to deliver to Agent and Lenders by April 15,
2011 substantially final drafts of all material documents, instruments and
agreements to be executed or delivered in connection with a Capital Contribution
or Sale Event (as such terms are defined in the First Amendment) and (ii)
Section Two (a) of the First Amendment, pursuant to which Borrowers were
required to deliver to Agent no later than May 1, 2011 all net cash proceeds of
any Capital Event (as defined in the First Amendment) received by Borrowers (or
received by Katy and contributed to Borrowers).  Each such violation constitutes
an Event of Default (collectively the “Designated Defaults”).  Borrowers and
Katy have requested and Agent and Lenders have agreed, as an accommodation, to
conditionally waive the Designated Defaults.  Accordingly, Agent and Lenders
hereby waive each of the Designated Defaults as an Event of Default, provided
that nothing contained herein shall constitute a waiver of any other Event of
Default, whether or not in existence on the date hereof and whether or not known
to Agent or any Lender, nor shall anything contained herein constitute a waiver
of any further Event of Default whatsoever, and provided further that the
effectiveness of the waiver contained in this Section Two shall be and is
subject to satisfaction in full of each of the conditions set forth below, on or
before the designated date applicable thereto:
 
(a) Borrowers and Katy shall have delivered to Agent and Lenders, by June 6,
2011, an initial draft of the purchase agreement regarding the Sale Event (the
“Purchase Agreement”);
 
(b) Borrowers and Katy shall have delivered to Agent and Lenders, by June 30,
2011, a substantially final draft of the Purchase Agreement; and
 
(c) The Sale Event shall have been consummated no later than July 6, 2011 on
terms and conditions satisfactory to Agent and Lenders, including, without
limitation, that the minimum cash proceeds of such Sale Event shall equal
approximately $21,000,000.
 
It is understood and agreed that the waiver contained in this Section Two shall
become null and void, automatically, if any such condition shall not have
occurred by such designated date.
 
3. Section Three.  Representations and Warranties.  Each Borrower hereby:
 
(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct in all material respects as of the date
hereof, in each case other than representations and warranties that relate to a
specific date;
 
(b) reaffirms all of the covenants contained in the Loan Agreement and covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers to Agent and Lenders, of whatever nature and whenever incurred, are
satisfied and/or released by Agent and Lenders;
 
(c) except as previously disclosed to the Agent with regard to the violation of
certain financial covenants, represents and warrants that no Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;
 
 
2

--------------------------------------------------------------------------------

 
 
(d) represents and warrants that no Material Adverse Effect has occurred since
May 26, 2010;
 
(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate or company action and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
Articles of Incorporation or Certificate of Formation, as applicable and Bylaws
or Operating Agreement, as applicable, or of any contract or agreement to which
it is a party or by which any of its properties are bound; and
 
(f) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms.
 
4. Section Four.  Conditions Precedent/Effectiveness Conditions.  This Amendment
shall be effective upon Agent’s receipt of a fully executed counterpart of this
Amendment.
 
5. Section Five.  Payment of Expenses.  Borrowers shall pay or reimburse Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
 
6. Section Six.  Reaffirmation of Existing Financing Agreements.  Except as
modified by the terms hereof, all of the terms and conditions of the Loan
Agreement, as amended, and all other of the Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.
 
7. Section Seven.  Release.  Each Borrower and Katy hereby waives and releases
and forever discharges Agent and Lenders, and the officers, directors,
attorneys, agents and employees of each, from any liability, damage, claim, loss
or expense of any kind originating in whole or in part on or before the date of
this Amendment that such Borrower or Katy may now have against Agent or Lenders
or any of them arising out of or relating to the Obligations, this Amendment,
the Loan Agreement or the Other Documents.
 
8. Section Eight.  Amendment Fee.  In consideration of the willingness of the
Lenders to enter into this Amendment, the Borrowers irrevocably agree to pay to
the Agent, for the ratable benefit of the Lenders, a non-refundable amendment
fee in cash, in the amount of $50,000, which amendment fee shall be deemed to
have been fully earned by the Lenders on the date of this Amendment, and which
shall be charged to the Borrower Account on the date hereof.
 
9. Section Nine.  Miscellaneous.
 
(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.
 
(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.
 
(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.
 
(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
(f) Kohlberg & Company, L.L.C., a Delaware limited liability company, although
not a party to this Amendment, has signed below to indicate its acknowledgement
of this Amendment and its agreement with the terms hereof.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment and Waiver to be
executed and delivered by their duly authorized officers as of the date first
above written.




Confirmed:
 
KOHLBERG & COMPANY, L.L.C.
 
By:  /s/ Christopher Anderson
Name:  Christopher Anderson
Title:  Partner
CONTINENTAL COMMERCIAL PRODUCTS, LLC
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
GLIT / GEMTEX, LTD.
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
 
KATY INDUSTRIES, INC.
a Delaware corporation
 
By:  /s/ James W. Shaffer
Name:  James W. Shaffer
Title:  VP-CFO
 
 
PNC BANK NATIONAL ASSOCIATION, as Lender and as Agent
 
By:  /s/ Glenn D. Kreutzer
Name:  Glenn D. Kreutzer
Title:  Vice President
 
 
PNC BANK CANADA BRANCH, as Lender
 
By:  /s/ Stephen B. Smith
Name:  Stephen B. Smith
Title:  Senior Vice President
 
 











Signature Page to Fourth Amendment and Waiver to Revolving Credit,
Term Loan and Security Agreement

 

--------------------------------------------------------------------------------
